UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-4548


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JOHAN RAMIREZ-RODRIGUEZ, a/k/a Johan Ernest Rodriguez-Ramirez,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. W. Earl Britt, Senior District Judge. (7:20-cr-00070-BR-1)


Submitted: April 29, 2021                                          Decided: June 2, 2021


Before GREGORY, Chief Judge, WILKINSON, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert J. Parrott, Jr., PARROTT LAW, Raleigh, North Carolina, for Appellant. Robert J.
Higdon, Jr., United States Attorney, Jennifer P. May-Parker, Assistant United States
Attorney, David A. Bragdon, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Johan Ramirez-Rodriguez pleaded guilty to illegal reentry of a removed alien, in

violation of 8 U.S.C. § 1326(a), and received an above Sentencing Guidelines sentence of

24 months’ imprisonment. On appeal, Ramirez-Rodriguez argues that his sentence is

procedurally and substantively unreasonable. We affirm.

       We review “all sentences—whether inside, just outside, or significantly outside the

Guidelines range—under a deferential abuse-of-discretion standard.” United States v.

Torres-Reyes, 952 F.3d 147, 151 (4th Cir. 2020) (internal quotation marks omitted). “To

determine whether a sentence is procedurally reasonable, [we] consider[] whether the

district court properly calculated the defendant’s advisory [G]uidelines range, gave the

parties an opportunity to argue for an appropriate sentence, considered the 18 U.S.C.

§ 3553(a) factors, and sufficiently explained the selected sentence.” Id. (internal quotation

marks omitted).

       Ramirez-Rodriguez argues that his sentence is procedurally unreasonable because

the district court failed to consider each of his arguments in mitigation and explain its

rejection of those arguments. “When a defendant presents non-frivolous reasons for

imposing a different sentence, the district court must address or consider them and explain

why it has rejected them.” United States v. Lozano, 962 F.3d 773, 782 (4th Cir. 2020)

(internal quotation marks omitted).      “[W]hile it is sometimes possible to discern a

sentencing court’s rationale from the context surrounding its decision,” we “may not guess

at the district court’s rationale, searching the record for statements by the Government or

defense counsel or for any other clues that might explain a sentence.” Torres-Reyes, 952

                                             2
F.3d at 151 (internal quotation marks omitted). However, we may “infer consideration

of [a defendant’s] relevant personal characteristics under § 3553(a)” when the district

court tailors the sentence to “address individual characteristics.” United States v. Nance,

957 F.3d 204, 213 (4th Cir.), cert. denied, 141 S. Ct. 687 (2020). After reviewing the

record, we conclude that the district court adequately considered and explained its rejection

of Ramirez-Rodriguez’s mitigating arguments and that his sentence is procedurally

reasonable.

       If we find no significant procedural error in a defendant’s sentence, we “then

consider[] the substantive reasonableness of the sentence imposed.” United States v.

Arbaugh, 951 F.3d 167, 172 (4th Cir.) (internal quotation marks omitted), cert. denied, 141

S. Ct. 382 (2020). We look to “the totality of the circumstances to see whether the

sentencing court abused its discretion in concluding that the sentence it chose satisfied the

standards set forth in § 3553(a).” Id. at 176 (internal quotation marks omitted). “Where,

as here, the sentence is outside the advisory Guidelines range, we must consider whether

the sentencing court acted reasonably both with respect to its decision to impose such a

sentence and with respect to the extent of the divergence from the sentencing range.”

Nance, 957 F.3d at 215 (internal quotation marks omitted). “A major departure should be

supported by a more significant justification than a minor one,” United States v. Provance,

944 F.3d 213, 217 (4th Cir. 2019), and “the farther the court diverges from the advisory

[G]uideline[s] range, the more compelling the reasons for the divergence must be,” id. at

220 (brackets and internal quotation marks omitted). However, we still “must give due

deference to the district court’s decision that the 18 U.S.C. § 3553(a) factors, on a whole,

                                             3
justify the extent of the variance.” Id. at 217 (brackets and internal quotation marks

omitted).

       Our review of the record leads us to conclude that Ramirez-Rodriguez’s sentence is

substantively reasonable. Although the district court relied heavily on the need for the

sentence imposed to promote deterrence, it did not give “excessive weight” to that factor.

United States v. Howard, 773 F.3d 519, 531 (4th Cir. 2014) (internal quotation marks

omitted). Furthermore, “[e]ven if [Ramirez-Rodriguez’s] sentence is more severe than

average, that fact does not mean that it was unwarranted.” United States v. Rivera-Santana,

668 F.3d 95, 106 (4th Cir. 2012). Ramirez-Rodriguez has repeatedly illegally reentered

the United States after having been removed, and that pattern of illegal conduct was entirely

unrepresented in his advisory Guidelines range. The district court reasonably could

conclude that the sentence imposed here was necessary to deter Ramirez-Rodriguez from

illegally reentering the country again. Thus, affording the district court’s sentencing

determination the requisite deference, see Gall v. United States, 552 U.S. 38, 51 (2007),

we conclude that its decision to vary upward from a 0 to 6-month Guidelines range sentence

to a 24-month sentence was not unreasonable.

       We therefore affirm the district court’s judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             4